Citation Nr: 0739074	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  06-12 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include schizophrenia and 
depression.  

2.  Entitlement to an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from July 1969 to June 
1971.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2005 rating decision of the St. 
Petersburg, Florida, VA Regional Office (RO).  

The appellant was afforded a travel Board hearing before the 
undersigned Veterans Law Judge in June 2007.  A transcript of 
the hearing has been associated with the claims file.  The 
appellant waived initial agency of original jurisdiction 
(AOJ) consideration of additional evidence submitted at the 
hearing.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder is being remanded and is 
addressed in the remand portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection for schizoaffective disorder and 
depression was denied in a July 2002 rating decision.  The 
appellant did not file a notice of disagreement.  That 
decision is final.  

2.  Since the prior July 2002 rating decision, which denied 
service connection for schizoaffective disorder and 
depression, evidence that relates to an unestablished fact 
necessary to substantiate the claim has been presented or 
secured, and the evidence is relevant and probative of the 
issue of entitlement to service connection for an acquired 
psychiatric disorder.  


CONCLUSION OF LAW

The July 2002 rating decision, which denied entitlement to 
service connection for schizoaffective disorder and 
depression, is final.  Evidence submitted since that decision 
is new and material and the claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
schizoaffective disorder and depression, is reopened.  38 
U.S.C.A. §§ 5108, 7105, 7108 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that as provided for by the 
Veterans Claims Assistance Act of 2000 (VCAA), the United 
States Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2007).  In this case, the Board is granting the 
application to reopen the claim on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

Criteria

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided 
by regulations not inconsistent with this title.  38 U.S.C.A. 
§ 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.  

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is applicable in the instant case as the amendment 
applies prospectively to claims filed on or after August 29, 
2001.  38 C.F.R. § 3.156(a) (2007).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  The claim was filed in March 2005.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Service connection for schizoaffective disorder and 
depression was denied in July 2002.  In essence, there was a 
denial of service connection.  The appellant was informed of 
the determination and of his right to appeal.  In the absence 
of an appeal, the decision became final.  

At the time of the prior denial, there was post-service 
evidence of an acquired psychiatric disorder, to include 
notation of a psychotic break in 1975 in VA inpatient 
records, dated from July 2000 to September 2000, as well as a 
diagnosis schizoaffective disorder, as reflected in a July 
2002 VA examination report, but the AOJ determined that there 
was a lack of competent evidence linking an acquired 
psychiatric disorder to service.  The rating decision also 
notes the appellant's report of having had depression prior 
to service, and reflects the AOJ's determination that 
preexisting depression was not aggravated in service.  

Since the July 2002 rating decision the appellant has applied 
to reopen his claim.  In regard to depression, the Board 
notes that in July 2003, the VA General Counsel issued a 
precedent opinion, which held that, to rebut the presumption 
of sound condition under Section 1111 of the statute, VA must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  

In addition, in support of the application to reopen the 
claim, the evidence added to the record includes a July 2005 
statement in which the appellant reiterated that he had 
served as a psychiatrist during service.  The Board notes 
that his DD Form 214 shows that his military occupational 
specialty (MOS) was physician.  He added that his mental 
health went into a state of decline as a result of becoming 
personally embroiled in the mental health issues of the 
individuals he had been assigned to treat.  In June 2007, E. 
W., the appellant's brother, stated that he first became 
aware of a problem when he went to the Naval Base at 
Guantanamo Bay in 1970, at which time the appellant expressed 
concerns regarding the stress of his assignment, and in 
particular, because he was the only psychiatrist on base.  E. 
W. added that his brother was unsure as to whether he could 
handle the large number of severely psychotic patients, was 
unsure of his preparedness to deal with the confounding 
problems and conflicts of treating co-workers and their 
families, and felt ill-equipped to deal with how to weigh the 
demands of service against the desires and manipulations of 
enlisted men pleading for psychiatric discharge.  E. W. noted 
that after the appellant separated from service, both his 
career and marriage failed and that his mental health had 
been a state of decline since that time, despite constant 
treatment through various methods.  This evidence, if 
accepted as true, appears to raise a possibility that some 
form of psychiatric disorder is related to service.  The 
Board finds that the appellant has submitted new and material 
evidence.  Therefore, the claim for service connection for an 
acquired psychiatric disorder is reopened.  


ORDER

The application to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
schizoaffective disorder and depression is granted.  


REMAND

The appellant is seeking service connection for an acquired 
psychiatric disorder.  More specifically, he asserts that the 
stress associated with having served as a psychiatrist during 
service caused or aggravated an acquired psychiatric 
disorder.  In a July 2005 statement in support of the claim, 
the appellant stated that his mental health went into a state 
of decline as a result of having become personally embroiled 
in the mental health issues of the individuals he had been 
assigned to treat during service.  The Board notes that his 
DD Form 214 shows that his military occupational specialty 
(MOS) was physician.  

Examination reports, dated in September 1965 and May 1966, 
show that psychiatric examination was normal.  On the 
accompanying medical histories, the appellant denied having 
or having had frequent trouble sleeping, frequent or 
terrifying nightmares, depression or excessive worry, and 
nervous trouble of any sort.  

The June 1969 service entrance examination report shows that 
psychiatric examination was normal.  His neuropsychiatric 
status was assigned a profile of "1."  On the accompanying 
medical history, he denied having or having had frequent 
trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, and nervous trouble of any 
sort.  

Records dated in January 1971, reflect complaints of 
persistent abdominal pain.  The pain was noted to be made 
worse by anxiety or tense situations related to patient 
contact.  The records note nocturnal pain had become so 
severe that he had been taking Maalox every 30 minutes during 
the day.  Testing was noted to show no ulcer.  The record 
reflects that he was admitted for intensive therapy, 
including nocturnal administration of antacids, as well as to 
relieve him of his difficult position as staff psychiatrist, 
which was noted to be causing a great many anxiety-producing 
situations.  The records note that following various 
consultations, he was reassured that there was no significant 
underlying organic illness of the gastrointestinal system and 
thereafter, the appellant noted significant improvement in 
his symptoms.  The diagnosis was functional bowel syndrome.  
The June 1971 separation examination report shows that 
psychiatric examination was normal.  

In private report, dated in December 1976, the examiner noted 
that he had been treating the appellant since 1974, noting a 
history of profound depression and poor functioning in his 
vocation as a psychiatrist, both in service and since 
separation, despite three years in psychoanalysis.  It was 
noted that the appellant had lost his job in the mental 
health clinic because he was not functioning adequately, and 
thereafter, was unable to maintain employment.  The diagnosis 
was narcissistic personality disorder with symptoms of 
depression, obsessional neurosis, and anxiety.  

In a December 1977 state social services record, it was noted 
that the appellant had been in treatment since 1974 for 
chronic depression.  It was noted that immediately prior to 
that, he had been therapy for about two years, and prior to 
that had been in psychoanalysis for about 18 months.  

On VA examination in December 1982, it was noted that he 
appellant described a psychiatric history since 1972, which 
had focused primarily on an apparent inability to be 
successful in any of his work endeavors or to have a 
meaningful relationship.  No psychosis was noted.  The 
diagnoses were unipolar depression with moderate impairment 
and mixed personality disorder, obsessive compulsive 
narcissistic and borderline personality traits of moderately 
severe impairment.  

VA treatment records, to include those dated in July 2002, 
reflect an assessment of schizoaffective disorder, bipolar 
type, characterized with delusional somatic preoccupation.  A 
January 2005 VA treatment record, notes a history of having 
problems during his residency, and thereafter, entered 
service.  The assessments were schizoaffective disorder and 
obsessive compulsive disorder.  

In June 2007, E. W., the appellant's brother, stated that he 
first became aware of the appellant's problem when he went to 
the Naval Base at Guantanamo Bay in 1970, at which time the 
appellant expressed concerns regarding the stress of his 
assignment, and in particular, because he was the only 
psychiatrist on base.  E. W. added that his the appellant was 
unsure as to whether he could handle the large number of 
severely psychotic patients, was unsure of his preparedness 
to deal with the confounding problems and conflicts of 
treating co-workers and their families, and felt ill-equipped 
to deal with how to weigh the demands of service against the 
desires and manipulations of enlisted men pleading for 
psychiatric discharge.  E. W. noted that after the appellant 
separated from service, both his career and marriage failed 
and that his mental health had been a state of decline since 
that time, despite constant treatment through various 
methods.  

The Board finds that further development is necessary in 
order to determine whether an acquired psychiatric disorder 
was incurred or aggravated in service.  38 C.F.R. § 3.159 
(2007).  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA 
psychiatric examination to determine the 
etiology of the appellant's psychiatric 
disorder(s).  The examiner's attention 
should be directed to this remand and the 
claims file should be made available for 
review.  The examiner should conduct an 
examination with consideration as to in-
service incurrence of an acquired 
psychiatric disorder or aggravation of any 
identified preexisting psychiatric 
disorder.  The examination report should 
include a detailed account of all 
pathology found to be present.  The 
examiner should provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that any identified psychiatric disorder 
is related to his active service.  If a 
psychiatric disorder is identified that is 
believed to have pre-existed active 
service the examiner should offer an 
opinion as to whether the evidence clearly 
and unmistakably establishes that the 
identified psychiatric disorder pre-
existed active service and was not 
aggravated during such service.  The 
report of examination should include a 
complete rationale for all opinions 
expressed.  

2.  In light of the above, the AOJ should 
adjudicate the claim of entitlement to 
service connection for an acquired 
psychiatric disorder.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable opportunity in which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


